ORDER

PER CURIAM.
Defendant appeals after his conviction following a bench trial for the class D felony, driving while intoxicated, §§ 577.010 and 577.023.3, RSMo 1994. The court sentenced him to the custody of the Missouri Department of Corrections for a period of three years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).